         Case 1:18-cv-00170-REB Document 24 Filed 02/08/19 Page 1 of 3




Patrick C. Bageant (ISB No. 10291)
HOLLYSTONE LAW
1775 West State Street, No. 286
Boise, ID 83702
Telephone: 208-596-5343
Facsimile: 208-686-8247
Email:      pbageant@hollystonelaw.com

Thomas J. Lloyd III (ISB No. 7772)
ELAM & BURKE, P.A.
251 E. Front St., Suite 300
P.O. Box 1539
Boise, ID 83701
Telephone: (208) 343-5454
Facsimile: (208) 384-5844
E-mail:     tjl@elamburke.com

Counsellor Plaintiff’

                             UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO

JOSEPH G. DAINES and SUSAN G.
DAINES, a married couple,                        Case No.: 1:1 8-cv-00 I 70-REB

               Plaintiffs,

         vs.                                     STIPULATION FOR DISMISSAL

MARK MATSKO, an individual, and
SELWAY ASSET MANAGEMENT, INC.,
an Idaho corporation,

               Defendants.


         COME NOW the parties, Plaintiffs Joseph G. and Susan G. Dames, by and through their

counsel of record, Patrick C. Bageant of Hollystone Law and Thomas J. Lloyd III of Elam &

Burke, P.A., and Defendants Mark Matsko and Selway Asset Management, Inc., by and through

their counsel of record, Michael Roe and Alexander McLaughlin of Givens Pursley LLP, pursuant

to Federal Rules of Civil Procedure 7(b)(1) and 41(a)(1)(A)(ii), and hereby stipulate to the

dismissal of the above-captioned case, with prejudice, with each party to bear its own costs and



STIPULATION FOR DISMISSAL      -   1
1451664 12
               ____
                                                  __________

             Case 1:18-cv-00170-REB Document 24 Filed 02/08/19 Page 2 of 3




fees. The parties further stipulate to the jurisdiction of this Court on any post-dismissal motions

andlor the terms of this dismissal.



 Dated this óay of                      19.
                                                  Patrick C. Bageant (ISB No. 10291)
                                                  HOLLYSTONE LAW
                                                  1775 West State Street, No. 286
                                                  Boise, ID 83702
                                                  Telephone: 208-596-5343
                                                  Facsimile: 208-686-8247
                                                  Email:       phacant@JioIIystuncIaw,com

                                                  Thomas J. Lloyd III (ISB No. 7772)
                                                  ELAM & BURKE, PA.
                                                  251 E. Front St., Suite 300
                                                  P.O. Box 1539
                                                  Boise, ID 83701
                                                  Telephone: (208) 343-5454
                                                  Facsimile: (208) 384-5844
                                                  E-mail:     j1@e1ainIurkc.com

                                                   Attorneys for Plaintiffs


 Dated this           day of Januafy, 2019.
                                                   Miei11oe (ISB No. 4490)
                                                   Alexander McLaughlin (ISB No. 7977)
                                                   GIVENS PURSLEY LLP
                                                   601 West Bannock Street
                                                   P.O. Box 2720
                                                   Boise, ID 83701-2720
                                                   Telephone: 208-388-1200
                                                   Facsimile: 208-388-1300
                                                   Email:       iuor@ivcnjursk’y.coiu


                                                   Attorneys for Defendants




STIPULATION FOR DISMISSAL -2
 145166412
             Case 1:18-cv-00170-REB Document 24 Filed 02/08/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 8th day of February, 2019, I filed the foregoing with the

Court’s CM/ECF system, which will cause it to be served electronically upon all counsel of

record:

Michael Roe (ISB No. 4490)
Alexander McLaughlin (ISB No. 7977)
GIVENS PURSLEY LLP
601 West Bannock Street
P.O. Box 2720
Boise, ID 83701-2720
Telephone: 208-388-1200
Facsimile: 208-388-1300
Email: mor@givenspursley.com
        apm@givenspursley.com



                                                /s/ Thomas J. Lloyd III
                                             Thomas J. Lloyd III




STIPULATION FOR DISMISSAL – 3
14516641_2
